Dissenting Opinion by
Judge Carroll.
It is my opinion that under the present Constitution the full amount of every tax that is levied for State, county, city, town or taxing’ district purposes must be collected, if collectible, without discount, rebate or compromise.
But, according to the majority opinion of the court, the Legislature may authorize a. city to give any taxpayer who will pay his tax before it is due under the levy a discount, thus permitting the taxpayer who is able to avail himself of this privilege to satisfy his tax bill by paying less than the amount due and collectible under the levy. Believing that this is a plain violation of a plain and mandatory provision of the Constitution, I will, in view of the importance and public nature of the question, take the time to set out the reasons why I do not agree with the conclusion stated in the opinion.
The charter of the city granted by the Legislature, after providing that all city taxes, including school taxes, shall be levied by the general council and be due and collectible on May first of each year, provides, in section 2997, held valid in the opinion, that “taxes paid in January or the first ten working days in February, shall be reduced by a discount of 3%, and those paid in the rest of February by 2%, and those paid in March by 1%.”
*789Under this authority it is proposed, in the ease we have-,- to take from the schools of thé city, through this discount, a sum estimated to be several thousand dollars each year, and give it to those well-to-do taxpayers who are able to pay their taxes in January or February or March and get the discount allowed. Of this scheme the board, of education very justly complains, insisting that it deprives the schools each year of a large amount df money to which under the Constitution they are entitled.
The right to allow this discount on city taxes levied for other than school purposes is not directly brought in issue on this record, but as the decision upholding the right to allow this discount on school taxes necessarily sustains the right to allow it on the other taxes, it may fairly be said that the validity of this legislation in its effect upon all city taxes is before the court'on this appeal, and I will so treat it. But before coming to the general subject, I wish to. deal for a moment with the school tax alone, as it presents one material question that does not apply to the city taxes proper, because the school tax is a State tax, while the other taxes are strictly city taxes.
We have written in City of Louisville v. Board of Education, 154 Ky., 316, and many cases therein referred to, that “every common school in the State, whether it be located in a populous city or in a sparsely settled rural district, is a State institution, protected, controlled and regulated by the State, and that the fact that the State has appointed agencies such as fiscal courts, school trustees and municipal bodies to aid it in the collection of taxes for the maintenance of these schools, does not deprive them of their State character. * * * Therefore, when a municipal body, or a county, or a school district levies taxes for school purposes, the tax so levied is a State and not a municipal, county or district tax, although it be levied and collected by municipal or county or district officers. The fact that the tax is levied and collected for the State by these agencies of the State appointed for that purpose does'not deprive it of its character as a State tax.”
So that the school tax on which the city proposes to allow this discount, is a State tax, as much so as if it were levied by the State to be collected by the sheriffs of the several counties and paid into the State treasury for general State purposes.' Being then a State tax, I *790confidently submit that the Legislature cannot provide any scheme that will exempt some taxpayers, - in some parts of the State from the payment of less .than the whole tax levied, or give a discount to some taxpayers and deny it to others. But that is exactly what the Legislature has attempted to do and what the opinion says it had the right to do. In every other place in the State except the city of Louisville the full amount levied for school purposes must be collected if collectible and paid over to the schools. But in Louisville alone a discount is allowed to the favored taxpayers- who have the means to pay their taxes a few months before they are due, and the school fund is reduced by the amount of this discount. Suppose the Legislature should enact a special law for Henry county undertaking to give a discount to all taxpayers of the county who should pay their State or school taxes three months before they are due. Would any member of this court vote to sustain the legislation? I think not; and yet there is no difference in principle between the case we have and the one I suggest The school tax levied and collected in Louisville is a State tax as is the school tax levied and collected in Henry county. The fact that Louisville is a city in a cla,ss by itself does not give the Legislature the power to deal with it in respect to the levy and collection of the State taxes, or with respect to other State matters by special legislation applicable to the city alone. The authority to legislate specially for Louisville is confined to affairs strictly municipal. This was so written in Hager, Auditor v. Walker, 128 Ky., 1, where the court said: “The cities and towns were divided into classes distinctly for the purpose of dealing with their local affairs. The classification was not intended for any other purpose, or designed to influence or control legislation for State purposes. It would be extending the effects of classification of municipalities far beyond its -legitimate meaning to adjudge that the Legislature might make the general law a local one by limiting its operation to certain territory. ’ ’
And again in James, Auditor v. Barry, 138 Ky., 656, where it is said: “When the subject-matter is purely one of municipal government, it is- clearly competent for the Legislature to classify it alone upon number and density of population, as the Constitution implies if it does not expressly allow. * * * But where the subject is *791Ane of'general application throughout the State, and has be'en-so-treated in a general scheme of-legislation, distinctions'favorable • or unfavorable to particular: localities,- and' rested alone upon numbers and density of .population, "are invidious, and therefore offensive to the le'tter 'ahd"spirit'of the Constitution.”
• But in the face of these direct authorities, and section sixty of the Constitution, providing, in part, that “the General Assembly shall not indirectly enact any special or local act * * '* by exempting from the operation of a general act any city, town, district or county,” the majority opinion holds that the Legislature may enact 'special legislation applicable to Louisville alone, affecting hot its municipal but State affairs, and thus create an exemption in the operation and effect of a general law.
Coming'now to the validity of this discount section as a whole and as applied to city taxes proper as well as school taxes, section 171 of the Constitution provides, in part, that, “Taxes'shall be levied and collected for public purpose only. They shall be uniform upon all property subject to taxation within the territorial limits of the authority levying the tax; and all' taxes shall be levied 'and collected by general laws.'” Section 174 provides, in part, that' “All property, whether owned by natural persons or corporations, shall be taxed in proportion to its value, unless exempted by this Constitution; and all corporate property shall pay the same "rate, of taxation paid by individual property.”
These provisions of the Constitution apply with equal force to all taxes levied and collected whether the levy and collection is made by the State for State pur‘poses, by school authorities for school purposes, by counties for county purposes, by municipalities for municipal purposes, or by taxing districts for purposes for which they are allowed to levy and collect taxes. The same strict rule of uniformity governs every tax that is levied whether the territory in which the tax is imposed embraces the entire State or the smallest political or municipal sub-division in it. If the Constitution had not spoken on this subject, the Legislature would be free to exercise its discretion in the manner of levying and collecting taxes. But as the Constitution has undertaken to régulate and control this subject, we must look to it for the purposes of ascertaining whether.it permits discounts to be allowed.
*792The word “Uniform” in section 171 is the controlling word in the sentence taken from the section quoted, and the first inquiry is, what does this word mean? Clearly its application is limited to taxes that are levied and collected. This section does not treat at all of the assessment of property. It deals -with the levy and collection of taxes after they have been assessed. The assessment of property is provided for in section 172 of the Constitution, where it is said:-“All property, not exempted from taxation by this Constitution, shall be assessed for taxation at its fair cash value, estimated at the price it would bring at a fair voluntary sale. ’ ’ Under this section there /must be uniform assessment in the territory affected, no matter for what purpose or by what authority the assessment is made.
After the property has been assessed, then the taxes that may be levied and collected must be uniform in the territory affected. Obviously this means that the same rate of taxation must be imposed, and also means that the rate that is imposed must be paid. If the tax levied is a property tax of fifty cents on each one hundred dollars’ worth of property assessed, then the taxpayer must pay the full amount of tax due by him according to this levy. One taxpayer cannot be required to pay a greater amount in proportion to the assessed value of his property than any other taxpayer, nor will any taxpayer be permitted to pay a less amount according to the value of his property than any other taxpayer. It is true that a taxpayer who does not pay his taxes when they fall due may be visited'with interest and penalties and costs. But these items are not taxes. They are merely expenses or penalties that he must bear for failing to pay his taxes. These expenses'or penalties do not increase the amount of his tax, nor do they lessen it. The amount of tax he must pay remains the same as it was when fixed by the levy.
But, admitting all this, the argument is made that the rule of uniformity in the levy and collection of taxes is not destroyed or infringed upon by legislation allowing the discount, because it is said the discount, as well as the means to secure it, are open to all taxpayers, and so the mere fact that some take advantage of the discount and others do not, does not alter the uniformity of the scheme.
*793Theoretically speaking, this may he true, and if all persons who were taxed could pay their taxes on the same day, or within the same period, then all would receive a like discount or rebate, and there would be no discrimination or lack of uniformity. The taxes levied and collected would be uniform, because all would pay the same rate equally and alike in proportion to the assessed value of their property.
But a law may be very fair and equal on its face and yet very unfair and unequal, and so intended to be, in its practical application to the subjects it was intended to affect. And so in determining whether a law is uniform or not, the court will not be concluded by the appearance of uniformity on its face, but will look to see what its practical application and effect was intended to be and will be.
In the enactment of this law it was not intended or expected that all taxpayers would or could pay their taxes in time to get the discount. The Legislature knew, as everybody else knows, that all taxpayers cannot pay their taxes on the same day or during the same period; for example, during the month of January in the year in which the taxes are due. The Legislature that enacted this discount law knew that only a limited number of persons could pay the tax within the time the discount was allowed and that the majority of the taxpayers would not be able to do this or to save in this way the discount.
The levy and collection of taxes is a practical, business proposition, to be dealt with in a practical, business way, and in such a way as to distribute the burdens as nearly equally as may be. Of course equality of burdens is an impossibility, but uniformity in the law regulating the subject is not only possible but entirely practicable, and the scheme of uniformity was put in the Constitution in an effort to prevent discrimination and to distribute as equally as might be the burden, to the end that there might be imposed on all classes in the territory affected the same rate of taxation. The most prominent feature in the constitutional plan of revenue and taxation' is uniformity; uniformity of assessment, uniformity of levy, uniformity of collection. And the system of discount violates this rule of uniformity. It gives to the rich an advantage denied to the poor. It discriminates in favor of the large and well-to-do tax*794payer and against the, small, and poor taxpayer, because one can avail- himself of the discounts and the other cannot: And aside, from this the discount that is saved by-the large and well-to-do taxpayer is lost to the city and-thus puts an additional.-burden on the other taxpayers. A big discount like this is precisely the same thing as if-a less rate of taxation was imposed on the man who, can pay his taxes in February than was-imposed on the, man who can not pay them .until April. The taxpayers who eagerly pay their taxes when the 3% discount is available, so regard it, and that is the, only reason why they pay before the tax is due. Unless they were benefited they would not pay.
Considering the assessed value' of property in the city of Louisville, the rate of taxation, and the great number of large and well to-do taxpayers in the city, it may easily be assumed that the city gives to this class of taxpayers in the form .of discounts many thousands of dollars a year. This sum, whatever it may be, whether more or less than one hundred thousand dollars, is necessarily lost to the city, and it necessarily puts upon the taxpayers of the city a burden equal to the amount of the discount, whatever that burden may be. If all the taxes levied are needed as they should be to defray the expenses of the city, it inevitably follows that the loss created by giving the discount must be made up by increased taxation.
I further submit that there is no difference whatever in principle between allowing the taxpayer a discount for the prompt payment of his taxes and paying him a premium for the prompt payment. If the Legislature had said to the citv that it could give to every taxpayer who would pay it five hundred dollars in January of each year, a premium of fifteen dollars in money, it would be doing no more than has been done by the present legislation, which permits the taxpayer whose taxes amount to five hundred dollars to satisfy them by the payment of $485.00. But if the act had offered a premium in place of a discount, I doubt if any one could be found who would stand sponsor for its validity. The city of Louisville is the only place in the State where any discount is allowed on the payment of taxes that have been levied. It is the only place in the State in which the taxpayer is allowed to save at the rate of 12% a year by paying his taxes three months before they are due. In every *795other city and town and county in the State the whole tax that is levied must be paid, if collectible, and it was certainly not intended by the Constitution that the Legislature might select a part of the State and give to the municipal government in that part the authority to discriminate in the matter of taxation in favor of that class of its citizens who could pay their taxes in February and against the other class who could not pay until May.
It is said that the legislation allowing this discount was enacted for the purpose of holding out an inducement to people to pay their taxes, so that the city government might be able to promptly collect the revenue necessary to defray its expenses. But, of course, this furnishes no valid reason for this discriminatory law. The necessities of the municipal government are created by its own action. It is entirely within the power of municipal authorities to so regulate the business affairs of the municipality as to defray its expenses by the amount realized from the collection of taxes when they are due and payable. This is what every city in the State except Louisville does, and what every town and county in the State does. If the city of Louisville creates a debt or incurs a liability that should be paid before its revenues are due, the Constitution does not permit it to say — although so authorized by the Legislature — to the well-to-do taxpayers, that if they will pay their taxes before they are due, it will give them a discount amounting to 12% a year and thus put the sum saved by this class of taxpayers as an added burden on the other less fortunate taxpayers.
No authority has been cited in the opinion in support of legislation of this character; and after investigation, I think none can be .found, except, perhaps, one case from the state of Pennsylvania: Com. v. Merchants’ & Manufacturers’ National Bank of Pittsburg, 168 Pa., 309. This case afterwards went to the Supreme Court of the United States, and may be found in 167 U. S., 461, 42 L. Ed., 236; and the holding of the Supreme Court in this case is referred to as authority for the discount by counsel for the city. But the court distinctly upheld the statute upon the ground that the decision of the Pennsylvania court was conclusive as to any question of conflict between it and the state constitution.
*796Nor, can any reliance be placed on .the rule of .contemporaneous construction asserted as- authority for the validity.of this discount. This rule applies only to the construction of statutes and does not. go to the extent of holding that mandatory provisions of the Constitution may be abolished or frittered away by legislative acts; and especially is this so when no property rights depend on the construction. The' validity of a legislative act such as the one here involved, that does not pretend to settle property rights, may be called in question at any' time by any person whose interests are affected by it.'
I think the judgment holding that no discount on school taxes can be allowed should be affirmed, and further that the entire discount statute should -be held invalid. -
Judge Turner concurs in this dissent.